Title: From Thomas Jefferson to James Ronaldson, 28 October 1808
From: Jefferson, Thomas
To: Ronaldson, James


                  
                     Washington Oct. 28. 08.
                  
                  Th: Jefferson presents his compliments to mr Ronaldson & his thanks for the satisfactory information he has been so good as to give him on the quality of the wool of the many horned sheep. it has determined him to make trial of them on quite a small scale, until he shall see whether they possess any other qualities which may countervail the low value of their wool.
                  
                     Th: Jefferson 
                     
                  
               